                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  Case No. XXXX



DELORES CORBETT and ALVIN CORBETT,

    Plaintiffs,

        v.

HILTON DOMESTIC OPERATING CO., INC.,
HILTON FRANCHISE HOLDING, LLC, and
PATCO LODGING OF WILSON, LLC,

    Defendants.


                                NOTICE OF APPEARANCE

       The undersigned respectfully enters her appearance as counsel of record for Plaintiffs in

the above-captioned matter.


       Date: July 2, 2020
                                                   Respectfully submitted,

                                                   /s/ Cheyenne N. Chambers
                                                   Cheyenne N. Chambers (N.C. Bar #48699)
                                                   TIN, FULTON, WALKER & OWEN, PLLC
                                                   301 East Park Avenue
                                                   Charlotte, NC 28203
                                                   Tel.: 704-338-1220
                                                   Fax: 704-338-1312
                                                   E-mail: cchambers@tinfulton.com




                                     1
         Case 5:20-cv-00348-BO Document 1-2 Filed 07/02/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing Notice of Appearance

with the Clerk of Court by using the CM/ECF system. All participants in the case are registered

CM/ECF users and will be served by the CM/ECF system.


       Date: July 2, 2020                            /s/ Cheyenne N. Chambers




                                     2
         Case 5:20-cv-00348-BO Document 1-2 Filed 07/02/20 Page 2 of 2
